DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/28/2021 has been considered and placed of record in the file.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15, 16, 18, and 19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "receiving an uplink signal from the UE" in line 1.  There is insufficient antecedent basis for this limitation in the claim because claim 1, in which claim 15 depend on, also states “receiving an uplink signal from the UE” (in line 5 of claim 1) (emphasis added).
Claim 16 is subjected to the 35 U.S.C. 112 (b) rejection since it depends on claim 15.
Claim 18 is indefinite since the claim is dependent on cancelled claim 17.
Claim 19 is indefinite since the claim is dependent on cancelled claim 25.
Claim 18 recites the limitation "associating the updated beamforming weights with the frequency band" in line 2.  There is insufficient antecedent basis for this limitation in the claim since “the frequency band” was not mentioned in preceding claim. (emphasis added).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 9, 10-14, 21 and 22 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by XRAN, xRAN Fronthaul Working Group; Control, User and Synchronization Plane Specification. XRAN-FH.CUS.0-v02.00, 07/20/2018. 156 pages (provided in the 05/28/2021 IDS, hereinafter, “XRAN”).
Consider claim 21, XRAN teaches a method of operating a lower-layer split central unit CU (LLS-CU) in a network node of a wireless communication system (see figure 2-11, figure 5-1, figure 9-1 and description thereof) comprising: identifying, a user equipment (UE) of the wireless communication system (see at least pages 38, 63, and section 5.4.5.10); generating, a data-associated control information (DACI) message including an identifier of the UE (see figure 5-1, figure 6-2, section 5.3.1 (page 38), XRAN teaches generating DACI message that includes user identification (i.e., scheduling)) and an indication that a radio unit (RU) should generate a set of beamforming weights for forming an antenna beam between the RU and the UE (see page 31, table 2, page 62 lines 34-41, XRAN teaches hybrid beamforming (digital and analog) applied by the RU and provides all information necessary to select the correct beam (or weight table) in the DL (between RU and UE)); and transmitting the DACI message to the RU (see figure 5-1 (page 38), section 5.3.1, section 6.2.1 and figures 6-1, 6.2 (pages 77-78)).
Consider claim 1, XRAN teaches a method of operating a radio unit (RU) in a network node of a wireless communication system (see figure 2-11, figure 5-1, figure 9-1 and description thereof), the network node having a lower-layer split architecture and including a lower-layer split central unit (LLS-CU) (see pages 85-87, figure 9-1, figure 5-1) the method comprising: receiving an uplink signal from a user equipment (UE) (see page 14, table 2.3 (page 16), XRAN teaches receiving user data in an uplink (UL)); in response to the uplink signal, determining at the RU a set of beamforming weights defining an antenna beam from the RU to the UE (see page 62 lines 34-41, XRAN teaches hybrid beamforming (digital and analog) applied by the RU and provides all information necessary to select the correct beam (or weight table) in the DL (between RU and UE)); transmitting the uplink signal to the LLS-CU (see at least page 70 (sections 5.4.7.1.2 and 5.4.7.1.3), XRAN teaches transmitting to the LLS-CU beamforming weight values (provided in the uplink) from the RU); and forming the antenna beam to the UE using the set of beamforming weights (see at least page 62 (5.4.5.9) XRAN teaches selecting (forming) a beam for downlink (DL) using the beam weight table, thus, forming a beam to the UE).

Consider claim 4, XRAN teaches transmitting the set of beamforming weights to the LLS-CU (see page 62 (5.4.5.9)).

Consider claim 9, XRAN teaches receiving, from the LLS-CU, a data-associated control information, DACI, message including information about the uplink signal (see 5.3.1 (page 38), XRAN teaches receiving DACI from LLS-CU that includes DACI messages that includes user data in UL related commands).

Consider claim 10, XRAN teaches wherein the information about the uplink signal comprises an identifier of the UE that is transmitting the uplink signal, information about a frequency of the uplink signal, information about whether the uplink signal includes a reference signal, and/or information about what channel the uplink signal is being transmitted on (see figure 5-1, figure 6-2, section 5.3.1 (page 38), XRAN teaches generating DACI message that includes user identification (i.e., scheduling)).

Consider claim 11, XRAN teaches wherein the DACI message includes an indication of initial beamforming weights to be applied by the RU for receiving the uplink signal (see figure 6-2 (initial/first DACI message), pages 62 and 78, XRAN teaches DACI message having initial beamforming weights/table).

Consider claim 12, XRAN teaches receiving, from the LLS-CU, a message instructing the RU to obtain the set of beamforming weights for the antenna beam (see at least figure 2-2 (page 11) and page 62 XRAN teaches RU receiving LLS-CU beamforming/precoding [weights] for selecting beam).
Consider claim 13, XRAN teaches receiving a plurality of downlink signals from the LLS-CU, wherein the plurality of downlink signals are allocated to a plurality of physical resource blocks (PRBs) of a physical downlink channel of a wireless radio interface to be used for transmitting the plurality of downlink signals to the UE (see page 38 (5.3.2), 41 (5.3.3), pages 61-62, XRAN teaches receiving signals allocated to PBRs via antennas (wireless interface) to be used for transmitting downlink signals); responsive to receiving the plurality of downlink signals from the LLS-CU, forming the antenna beam to the UE using the set of beamforming weights (see at least page 62 (5.4.5.9) XRAN teaches selecting (forming) a beam for downlink (DL) using the beam weight table, thus, forming a beam to the UE); and transmitting the plurality of downlink signals to the UE using the set of beamforming weights (see at least page 62 (5.4.5.9) XRAN teaches selecting (forming) a beam for downlink (DL) using the beam weight table, thus, forming a beam to the UE for transmission).

Consider claim 14, XRAN teaches associating a beam index with the set of beamforming weights (see table 8-2 (page 86) and page 156); and transmitting the set of beamforming weights and the beam index to the LLS-CU (see pages 155-156 section 3).

Consider claim 22, XRAN teaches wherein the DACI message further comprises information about an uplink signal that will be transmitted to the RU by the UE, wherein the information comprises a frequency of the uplink signal, whether the uplink signal includes a reference signal, and/or what channel the uplink signal is being transmitted on (see at least pages 38 and 78, XRAN teaches DACI message comprises user scheduling (i.e., bandwidth/frequency information) of UL signal).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 3 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over XRAN, xRAN Fronthaul Working Group; Control, User and Synchronization Plane Specification. XRAN-FH.CUS.0-v02.00, 07/20/2018. 156 pages (provided in the 05/28/2021 IDS, hereinafter, “XRAN”) in view of AHMED et al. (US 2019/0254047, hereinafter, “Ahmed”, claimed priority from provisional applications 62/628,538, 62/659,546 and 62/668,012).
Consider claim 20, XRAN teaches a radio unit (RU) in a network node of a wireless communication system including a lower-layer split central unit (LLS-CU) (see figure 2-11, figure 5-1, figure 9-1 and description thereof), the RU comprising: a processor circuit (see at least figure 2.7 (analog/digital beamforming, etc.); a transceiver coupled to the processor circuit (see at least figures 2.13-2.16); a network interface coupled to the processor and configured to communicate with the LLS-CU (see at least figure 6.1, section 6.3.2 (page 79), figure 2.7 and figure 2.2), and a memory coupled to the processor circuit (page 14 line 12), the memory comprising machine readable program instructions that, when executed by the processor circuit, cause the RU to perform operations comprising: receiving an uplink signal from the UE (see page 14, table 2.3 (page 16), XRAN teaches receiving user data in an uplink (UL)); in response to the uplink signal, determining at the RU a set of beamforming weights defining an antenna beam from the RU to the UE (see page 62 lines 34-41, XRAN teaches hybrid beamforming (digital and analog) applied by the RU and provides all information necessary to select the correct beam (or weight table) in the DL (between RU and UE)); transmitting the uplink signal to the LLS-CU (see at least page 70 (sections 5.4.7.1.2 and 5.4.7.1.3), XRAN teaches transmitting to the LLS-CU beamforming weight values (provided in the uplink) from the RU); and forming the antenna beam to the UE using the set of beamforming weights (see at least page 62 (5.4.5.9) XRAN teaches selecting (forming) a beam for downlink (DL) using the beam weight table, thus, forming a beam to the UE).
XRAN teaches a transceiver coupled to the processor circuit (see above), however, did not explicitly teach the transceiver configured with a user equipment (UE) over a wireless interface. Ahmed teaches said well-known technique (see at least figure 1 (104, 107), figure 25 and description thereof).
It would have been obvious to one of ordinary skill in the art at the time of the application to modify the invention of XRAN and teach transceiver configured with a user equipment (UE) over a wireless interface, as taught by Ahmed, thereby, allowing efficient wireless communication.

Consider claim 2, XRAN teaches receiving, from the LLS-CU, an identifier of the UE (see at least pages 38, 63, and section 5.4.5.10); and however, did not explicitly teach storing, in a memory device, the set of beamforming weights in association with the identifier of the UE. Ahmed teaches said well-known technique (see at least para. 643, Ahmed teaches memory is used to store code of carrying methods).
It would have been obvious to one of ordinary skill in the art at the time of the application to modify the invention of XRAN and teach storing, in a memory device, the set of beamforming weights in association with the identifier of the UE, as taught by Ahmed, thereby, allowing efficient wireless communication.

Consider claim 3, XRAN in view of Ahmed teaches receiving, from the LLS-CU, a data-associated control information (DACI) message instructing the RU to communicate with the UE (see figure 5-1, figure 6-2, section 5.3.1 (page 38), XRAN teaches LLS-CU generating DACI message that includes user identification (i.e., scheduling) and RU receiving the DACI information); responsive to receiving the DACI message, retrieving the set of beamforming weights from the memory device prior to forming the beam using the set of beamforming weights (see page 31, table 2, page 62 lines 34-41, XRAN teaches hybrid beamforming (digital and analog) applied by the RU and provides all information necessary to select the correct beam (or weight table) in the DL (between RU and UE)); and communicating with the UE over the antenna beam (see figure 5-1 (page 38), section 5.3.1, section 6.2.1 and figures 6-1, 6.2 (pages 77-78)).
Allowable Subject Matter
Claims 5, 6 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FITWI Y HAILEGIORGIS whose telephone number is (571)270-1881. The examiner can normally be reached M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FITWI Y. HAILEGIORGIS
Primary Examiner
Art Unit 2632



/FITWI Y HAILEGIORGIS/Examiner, Art Unit 2632